Earnings Release RELIANCE BANCSHARES, INC. ANNOUNCES FOURTH QUARTER AND YEAR-END 2008 RESULTS ST. LOUIS, February 27, 2009 – Reliance Bancshares, Inc., the parent company of Reliance Bank and Reliance Bank, FSB, announces its fourth quarter and year-end 2008 results.Net income for the fourth quarter of 2008 was $890,132 compared to $420,502 in the fourth quarter of 2007.For the year ended December 31, 2008, the company recorded a loss of $319,230 compared to a profit of $2.1 million in 2007.This year to year variance is due primarily as a result of the deteriorating economic environment whereby the company increased its provision for possible loan losses to $6.7 million in the first half of the year, followed by an additional $4.4 million in the second half of 2008.The total loan loss reserve balance as of year end was $14.3 million, which represents 40% of our non-accrual loans and 1.1% of outstanding loans. Year over year, the provision for possible loan losses increased by over $7.9 million, a 250% increase, thus the primary cause for the reduction in earnings. Throughout 2008, management achieved reductions in operating costs, while managing the costs associated with problem loans.Net cash flow from operating activities increased over $4.8 million compared to the prior year, to $11.9 million, or 70%.While the company is not immune to the short-term and long-term effects of the volatile economy, during 2008, it improved its deposit market share and proactively addressed asset quality. Jerry S. Von Rohr, Chairman and Chief Executive Officer of Reliance Bancshares, Inc. said, “We are in unprecedented economic times.Prudent planning and aggressive asset risk management combined with controlled balance sheet growth have all contributed to Reliance maintaining its healthy, well-capitalized position.” Total assets as of December 31, 2008 were $1.5 billion.This represents a 6% increase compared to the prior quarter and a 38% increase over the prior year end.Total loan growth for the year was $343 million, or 38%.While growth did occur in the last quarter of 2008, it was at a slower pace, as management continued to focus its efforts on overall loan quality and improving profitability. During 2008, $6.5 million in loans were charged-off, with a small portion of loan losses recovered, ending the year with a $14.3 million reserve for possible loan losses.Non-performing loans totaled 2.94% of outstanding loans as of December 31, 2008, a 1.0% increase over the prior year.The increase in the provision for loan losses was due to loan growth and additional reserves needed to shore-up credits that have been identified by management to have deteriorated. Net Charge-offs (year ended 12/31/2008)$6.5 million Net Charge-offs (year ended 12/31/2007) $602.5 thousand Non-performing Loans (12/31/2008) $36.9 million Non-performing Loans (12/31/2007)$17.7 million Non-performing Assets (12/31/2008) million Non-performing Assets (12/31/2007)$22.7 million Total revenue, defined as total interest income and non-interest income, increased in 2008 by $15.2 million to a total of $80.9 million, a 23% increase compared to the prior year end. Net interest income declined by 2% in the fourth quarter to $9.9 million and for the year 2008, increased $10.5 million, to a total of $36.7 million, a 40% increase compared to the prior year end.This was a result of the strong growth in both loans and deposits while managing interest rates in very competitive markets. For the fourth quarter of 2008, total deposits grew 12% or $131.5 million.For the year 2008, total deposits increased by $393.5 million, or 47.1%, to $1.2 billion.For the year, non-interest bearing deposits increased 11.1%, or $5.9 million.For that same period, interest bearing deposits increased $387.5 million, to $1.1 billion, a 49.6% increase over 2007.Throughout 2008, the company attracted new deposits and customers through numerous marketing campaigns.In addition, the retail franchise was expanded by five new permanent locations
